OPINION OF THE COURT
Per Curiam.
Respondent, Richard A. Sbeglia, was admitted to the practice of law in the State of New York by the Second Judicial Department on May 14, 1980. At all times relevant to these proceed*66ings, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee moves pursuant to 22 NYCRR 603.11, for an order accepting respondent’s affidavit of resignation from the practice of law based upon his inability to successfully defend himself against charges of misconduct pending before the Committee.
Respondent submits his resignation pursuant to 22 NYCRR 603.11, which provides that an attorney who is the subject of a disciplinary proceeding pending in a court may resign by submitting an affidavit of resignation to the Committee. The affidavit must state that his resignation is voluntary, that he is aware of the disciplinary proceedings against him, and that he can not successfully defend himself against the charges.
Respondent’s affidavit satisfies these criteria. In it, he acknowledges that there are three complaints filed against him alleging that he submitted documents bearing forged signatures to obtain financing on two real estate properties located in Brooklyn and one in Nassau. County. He acknowledges that he has no defense to this charge and avers that he is resigning voluntarily, with full awareness of the implications. Respondent further acknowledges his ongoing obligation to act in good faith to make complete restitution with respect to any matter where his misconduct has caused monetary damages.
Accordingly, respondent’s resignation should be accepted and his name stricken from the roll of attorneys and counselors-at-law.
Andrias, J.P., Saxe, Lerner, Friedman and Marlow, JJ., concur.
Resignation accepted. Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to March 14, 2003.